Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 










A Note on Amendments
It appears that the amendments filed include either highlighted text or text in a color other than the standard black, making it very difficult for the examiner to read the changes made. 
An example of what the amendments look like to the examiner, in electronic form, appear below. 

    PNG
    media_image1.png
    408
    820
    media_image1.png
    Greyscale

 	
[Wingdings font/0xE0] Examiner asks that no highlights or alternate color text be used in future filings so as to make the amendments as clear as possible. Thank you.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casebolt et al. (US pub 2016/0361579), as best understood in light of the above rejections.
Casebolt et al. disclose:
Claim 1: a positionable connector assembly (100; figures 1-4B), comprising:
a base (120); 
a connector (102) operatively connected to the base (Figures 2A, 2B, 4A, 4B);
a friction member (130a) positioned between the base and the connector (Figures 2A-4B); and 
a biasing member (124) interconnecting the base and the connector (by the act of holding the connector against the base by its snap fit connection) and configured and arranged to bias the connector toward the friction member (by holding it in the upright position adjacent to friction member 130a), the friction member (130a) and the biasing member (124) being configured and arranged to allow a force exerted on the connector (102) to pivot the connector relative to the base into a desired position, the desired position being any one of several positions, the connector remaining in the desired position when the force in released (figure 4B). 
Claim 2: wherein the base includes a first extension (120a) and a second extension (120b) and the connector includes a connector portion (106) pivotally connected to the base at the first extension and the second extension (figures 2A-4B).
Claim 3: wherein the friction member is positioned between the first extension and the connector (figures 2A-4B) and the biasing member is positioned between the second extension and the connector (figures 2A-4B). 
Claim 8: wherein the friction member is made of an elastomer material ([0022] discloses the member 120, which includes 124, is made of semi-pliable material that allows material to be moved out away from each other under a select force and then return to their original position after the force is removed). 
Claim 9: wherein the base is operatively connected to a safety harness (figure 1).
Claim 20: wherein any one of several positions includes a first position and a second position, wherein the connector is pivotable from first position (figure 2A) to the second position (figure 2B).
Claim 21: wherein anyone of the several positions further includes a third position, wherein the connector is pivotable from the second position to the third position (see annotated figure and note below). 
Note that the base 120 is disclosed as being of a “semi-pliable material” so as to move to accommodate the press fit of the connector 102 as it is moved from its locked vertical position (first position) to its locked horizontal position (second position). But also note that if the force were to be released before the connector 102 is fully moved passed 130a,13b, the press fit connection would hold it in an intermediate, or third, . 

    PNG
    media_image2.png
    342
    656
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11, 13-16 and 22-24 are allowable.
NOTE: As there has been pending allowable subject matter since the first Non-Final Office Action of 8/17/201, the examiner called the applicant’s representative. Ms. Robin Sannes (see attached interview summary), prior to issuing this Office Action to 
Applicants representative is invited to contact the examiner should she have any questions regarding any future amendments to put the claims in condition for allowance. 


Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Casebolt et al. do not teach the amended claim language regarding the biasing member “interconnecting the base and the connector”.  
However, as shown in the above rejection, Casebolt et al. do in fact disclose this feature in that the biasing member (124) interconnects the base and the connector (102) by the act of holding the connector against the base by its snap fit connection, the inclusion of member 124 is a key part in connecting the connector 102 to the base 120. 
No other remarks were presented with respect to Casebolt et al. 
For at least these reasons, claims 1-3, 8-9 and 20-21 remain rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634